Citation Nr: 0532888	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran was missing from December 1944 to January 1945.  
He had recognized guerilla service from January 1945 to 
October 1945, and he had service with the regular Philippine 
Army in October 1945.  The appellant seeks benefits as his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied service connection for the cause of the 
veteran's death.  In March 2005, the Board remanded this 
appeal to schedule the appellant for a Board hearing.  In 
June 2005, the appellant testified at a Travel Board hearing 
at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.  

2.  The veteran died in February 1990.  The death certificate 
lists the cause of death as cardio respiratory arrest 
secondary to pulmonary tuberculosis and malnutrition.  These 
disorders began many years after service and were not caused 
by any incident of service.  

3.  At the time of the veteran's death, service connection 
was not established for any disorders.  





CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including organic heart disease and 
arteriosclerosis, if manifest to a compensable degree within 
the year after service.  Service connection will be presumed 
for tuberculosis if manifest to a degree of 10 percent or 
more within three years of active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  

The veteran was listed as missing from December 1944 to 
January 1945.  He had recognized guerilla service from 
January 1945 to October 1945, and he had service with the 
regular Philippine Army in October 1945.  His service medical 
records show no complaints of or treatment for cardiovascular 
problems; respiratory problems, including tuberculosis; or 
for malnutrition.  

The veteran was not service-connected for any disorders 
during his lifetime.  

He died in February 1990.  The certificate of death lists the 
cause of death as cardio respiratory arrest secondary to 
pulmonary tuberculosis and malnutrition.  

There is no medical evidence of any cardiovascular problems; 
respiratory problems, including pulmonary tuberculosis; or of 
malnutrition during the veteran's service or for decades 
after service.  The medical evidence does not suggest that 
any such disorders were related to any incident of service.  

A January 1996 certificate from the Armed Forces of the 
Philippines Medical Center noted that the veteran was 
admitted at that facility in August 1970 and that he was 
discharged in January 1971 with a diagnosis of tuberculosis 
of the lung, minimally active.  

In a July 2002 statement, the appellant reported that the 
veteran was treated for tuberculosis from 1971 to 1972 and 
that he was treated for a third degree burn in 1975.  

A July 2004 certificate from the Armed Forces of the 
Philippines Medical Center indicated that the veteran was 
admitted at that facility in August 1970.  It was noted that 
he was subsequently discharged in May 1971 with a diagnosis 
of tuberculosis, with his lungs minimally active.  

An August 2004 medical certificate from the Cagayan Valley 
Medical Center indicated that the veteran was confined in the 
medical ward of that facility in February 1990.  It was 
reported that the diagnosis was cardio respiratory arrest 
secondary to pulmonary tuberculosis and malnutrition and that 
the veteran died in February 1990.  

The appellant essentially contends that the veteran incurred 
tuberculosis during service and that disorder caused his 
death.  However, there is no competent evidence of record 
that shows that the veteran had any cardiovascular disorders 
during service or within one year following separation from 
service (as required for presumptive service connection), 
that he had tuberculosis during service or within three years 
following separation from service (as required for 
presumptive service connection), or that he had any other 
respiratory problems or malnutrition during service.  
Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the veteran's death, 
cardio respiratory arrest secondary to pulmonary tuberculosis 
and malnutrition, were incurred in or aggravated by service 
or were proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  
However, the appellant as a layman, is not competent to give 
a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the credible evidence demonstrates that 
conditions involved in the veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death, and thus there is 
no basis for service connection for the cause of the 
veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2002, a 
rating decision in August 2002, a statement of the case in 
September 2003, correspondence in September 2003, and a 
supplemental statement of the case in September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant evidence has been obtained, and VA 
has notified the appellant of any evidence that could not be 
obtained.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


